Citation Nr: 0812291	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-02 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for aortic aneurysm, to 
include as due to herbicides (Agent Orange) exposure.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for other 
cardiovascular disability, diagnosed as deep vein thrombosis.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and April 2006 rating 
decisions. 

In the September 2005 rating decision, the RO denied service 
connection for aortic aneurysm.  In October 2005, the veteran 
filed a notice of disagreement (NOD), and the RO issued a 
statement of the case (SOC) in December 2005 and a 
supplemental SOC (SSOC) in April 2006.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals), in January 2006.  

In the April 2006 rating decision, the RO denied service 
connection for anemia, hypertension, and a cardiovascular 
disability, to include deep vein thrombosis.  In May 2006, 
the veteran filed a notice of disagreement (NOD), and the RO 
issued a statement of the case (SOC) in August 2006.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals), in September 2006.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  As the appellant did not serve in Vietnam, or in one of 
the specified units in South Korea that have been determined 
to have been exposed to Agent Orange within a specific time 
frame, he is not entitled to a presumption of exposure to 
Agent Orange during such service.

3.  There is no medical evidence indicating that the veteran 
has or has had anemia at any time pertinent to the claim for 
service connection for such condition.

4.  While the veteran has brought competent evidence of 
diagnoses of aortic aneurysm, hypertension, and deep vein 
thrombosis, there is no medical evidence or opinion that 
there exists a medical nexus between any of these 
disabilities and the veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for of aortic 
aneurysm, to include as due to herbicide (Agent Orange) 
exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).  

2.  The criteria for service connection for of anemia, 
hypertension, or other cardiovascular disability, diagnosed 
as deep vein thrombosis, are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini,18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this case, in pre-rating letters issued in June 2005 
(which addressed the claim for service connection for aortic 
aneurysm) and January 2006 (which addressed the claims for 
service connection for anemia, hypertension, and 
cardiovascular disorder), the RO provided notice to the 
claimant regarding what information and evidence was needed 
to substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.  These letters also requested that the veteran submit 
any evidence in his possession that pertained to the claims.  
The September 2005 and April 2006 rating decisions reflect 
initial adjudication of the claims after issuance of these 
letters.  Clearly, these letters meet Pelegrini's content of 
notice requirements, as well as the VCAA's timing of notice 
requirement.

The Board also notes that a March 2006 letter that informed 
the appellant of how initial disability ratings and/or 
effective dates are assigned and the type of evidence that 
impacts those determinations.  This letter was sent prior to 
consideration of the claims for service connection for 
anemia, hypertension, and a cardiovascular disorder.  
Therefore, there is no timing issue as to these claims.  
While the March 2006 letter was sent after initial 
consideration of the claim for service connection for aortic 
aneurysm, the Board finds that the timing of this notice was 
not prejudicial to the appellant.  As the Board's decision 
herein denies each claim for service connection on appeal-to 
include the claim involving aortic aneurysm, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of reports 
of the veteran's induction examination and a reserves 
examination, post-service private medical records, and 
treatment records from the Nebraska-Western Iowa Health Care 
System.  The Board notes that it was the veteran who 
submitted the private medical records, which assisted in VA's 
ability to timely adjudicate the claims on appeal.  Also of 
record and considered in connection with each claim on appeal 
are written statements provided by the veteran and by his 
representative, on his behalf.  

The Board notes that no further development to create any 
additional evidence for consideration in connection with any 
of the claims on appeal is required.  As explained in more 
detail below, the claim for service connection for anemia is 
being denied on the basis of current disability, and the 
remaining claims are being denied because there is no medical 
evidence linking any of the claimed disabilities to service.  
As the current record does not reflect even a prima facie 
claim for service connection in connection with this appeal, 
VA is not required to arrange for medical examination(s) 
and/or to obtain medical opinion(s) in connection with the 
claims being denied.  See 38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).  

Specifically as regards the claims involving aortic aneurysm, 
hypertension, and other cardiovascular disability (to include 
deep vein thrombosis), the veteran has brought forth 
competent evidence of current diagnoses of these 
disabilities; however, there is no evidence that these 
disabilities "may be associated" with the veteran's active 
duty.  For example, as discussed below, all of the 
disabilities were first diagnosed decades after the veteran's 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  No medical 
professional has attributed any of the diagnosed disabilities 
to the veteran's service.  The Board is aware of the low 
threshold in establishing that a disability "may be 
associated" with the veteran's service; however, there is no 
evidence or allegation of any continuity of symptomatology 
from the time the veteran was discharged from service until 
the diagnoses of these disabilities.  See 38 C.F.R. 
§ 3.303(b).  Even the veteran has not alleged that he has had 
symptoms from any of these disabilities from the time he was 
discharged from service.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the RO, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the claimant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of any 
of the matters being decided, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Such a determination requires a finding 
of current disability that is related to an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

If a disease included among certain chronic diseases, to 
include primary anemia or cardiovascular disease, to include 
hypertension, becomes manifest to a degree of 10 percent 
within one year of separation from active service, then the 
disease it is presumed to have been incurred during active 
service, even though there is no evidence of such disease 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309.

Considering each claim on appeal in light of the above-noted 
legal authority, the Board finds that the record does not 
provide a basis for establishing service connection for any 
of the claimed disabilities.

A.  Aortic aneurysm

The claim for service connection for aortic aneurysm is the 
only disability the veteran has attributed to exposure to 
herbicides.  

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type II diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).

In a VA Form 21-526, Veteran's Application for Compensation 
or Pension, the veteran denied having served in Vietnam.  
Rather, the veteran alleges that he was in Korea in 1968 
through 1969 and drank water that was treated from local 
sources and ate food that was grown in the country.  See 
November 2005 VA outpatient treatment report.  He denies 
being sprayed with herbicides, to include being accidentally 
sprayed.  Id.  He asserts he rebuilt tanks, trucks, jeeps, 
and artillery from Vietnam and believes he was exposed 
through that.  Id.  

The Board points out that the Department of Defense (DOD) 
provided to VA an inventory regarding Agent Orange use 
outside of the Republic of Vietnam.  Based on the current DOD 
findings, the use of herbicides has been acknowledged only 
for specific units that served in areas along the DMZ in 
Korea between April 1968 and July 1969.  Both the 2nd and 7th 
Infantry Divisions, United States Army, had units in the 
affected area at the time Agent Orange was being used.  
Within the 7th Infantry Division, the units included the 1-
17th Infantry, 2-17th Infantry, 1-73rd Armor, and 2-10th 
Cavalry.  Field artillery, signal, and engineer troops also 
were supplied as support personnel during the time of the 
confirmed use of Agent Orange.  The estimated number of 
exposed personnel is 12,056.  See March 2003 fact sheet 
distributed by the Veterans Benefits Administration (VBA), 
which was posted in September 2003.

The evidence of record does not provide specific dates as to 
when the veteran served in Korea.  His DD Form 214 shows he 
had one year and seven days of foreign service in the 
"USARPAC" and he received the "A[rmed ]F[orces 
]E[xpeditionary ]M[edal] (KOREA)."  He was assigned to the 
Eighth Army, Company B.  As discussed above, the DOD has only 
confirmed that specific units of the 2nd and 7th Infantry 
Divisions, and supporting field artillery, signal, and 
engineer troops were exposed to Agent Orange from April 1968 
to July 1969; however, the record does not reflect any 
evidence that the appellant was assigned to one of these 
specified units.  As a result, the veteran is not entitled to 
a presumption of exposure to herbicide agents, to include 
Agent Orange.  

In any event, the Board points out that, even if the veteran 
has actual or presumed Agent Orange exposure, the record 
still would not support a grant of presumptive service 
connection on this basis.  Although the veteran has a current 
diagnosis of aortic aneurysm, such disease is not among the 
disabilities recognized by VA (and listed in section 
3.309(e)) as etiologically related to herbicide exposure.  
See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.309(e).  

Moreover, while the presumptions are not intended to preclude 
a veteran from establishing service connection on any other 
basis (see, e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994) and Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997)), here, the record presents no other basis for a grant 
of service connection for aortic aneurysm.  For example, such 
disability was not shown in service.  The first objective 
evidence of the diagnosis was shown in 2000, with a notation 
that it was found two years prior, which would establish the 
disability of 1998, which is almost 30 years after discharge 
from service, and is evidence against the claim.  See Maxson, 
supra.  

Furthermore, there is no competent evidence or opinion to 
even suggest a medical relationship between the diagnosis of 
aortic aneurysm and service.  While the veteran has alleged 
that there is a relationship to the diagnosis of aortic 
aneurysm and his service, neither he nor his representative 
(in argument advanced on the veteran's behalf) is shown to 
possess the requisite knowledge of medical principles that 
would permit him to render a persuasive opinion regarding 
matters involving medical diagnoses or medical etiology.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge

In reaching the decision to deny the claim for service 
connection for aortic aneurysm, the Board also has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as no competent, probative evidence supports the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

B.  Anemia

The veteran asserts that service connection is warranted for 
anemia.  He has not stated specifically why he believes he 
currently has anemia that is related to service.

There is no separation examination report or any other 
evidence to show anemia in service.  A report of medical 
history completed by the veteran in March 1974 does not show 
any report of treatment for anemia.  An August 1987 private 
medical record shows a diagnosis of hemolytic anemia without 
any evidence of the cause of such diagnosis  The more recent 
medical records show findings only of a "history of" 
anemia.  

Thus, while the record reflects that the veteran was 
diagnosed with hemolytic anemia in 1987, there is no 
competent evidence that he has suffered from anemia since 
1987 or, significantly, at any time pertinent to the claim 
for service connection that is the subject of the appeal.  
[While the Board notes, parenthetically, that there also is 
no medical nexus between the anemia shown in 1987 and 
service-a fact that goes towards the question of whether 
medical examination or opinion in connection with this claim 
is required-given the absence of competent evidence of the 
currently claimed disability, there is no basis for 
consideration of whether any current anemia is medically 
related to service.].  

As no current diagnosis of anemia has been shown since the 
veteran filed his  claim for service connection in January 
2006, the claim must be denied for lack of any current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (citing 38 U.S.C.A. § 1110 and holding that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim").  See 
also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Although the veteran has asserted that he has anemia that is 
attributable to service, for reasons expressed above, neither 
he nor his representative (in any argument advanced on the 
veteran's behalf) is competent to provide a probative opinion 
on a medical question of diagnosis or etiology.  See Bostain, 
11 Vet. App. 127; Routen,   10 Vet. App. at 186.  

In reaching the decision to deny the claim for service 
connection for anemia, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 53-56.

C.  Hypertension

The veteran asserts that service connection is warranted for 
hypertension.  He has not stated specifically why he believes 
hypertension is related to service.

There is no separation examination report or any other 
evidence to show hypertension in service.  At the time of the 
veteran's induction examination in May 1967, his blood 
pressure was 132/90 (systolic/diastolic), which is elevated.  
A November 1973 report of medical examination shows that his 
blood pressure was 136/80.  It shows that after exercise, his 
blood pressure was 160/94.  In a March 1974 report of medical 
history completed by the veteran, he denied a history of past 
or current treatment for high blood pressure.  The first 
showing of a diagnosis of hypertension following service is 
in January 2005, 36 years after his discharge from service; 
this fact weighs against the claim.  See Maxson, supra.  
While the veteran had some elevated blood pressure readings 
in 1973 and 1974, there is no competent evidence that 
hypertension was manifested to a compensable degree within 
one year following discharge from service.  Furthermore, 
there is no competent evidence or opinion to even suggest a 
medical relationship between the diagnosis of hypertension 
and service.  

Although the veteran has asserted that he has anemia that is 
attributable to service, for reasons expressed above, neither 
he nor his representative (in any argument advanced on the 
veteran's behalf) is competent to provide a probative opinion 
on a medical question of diagnosis or etiology.  See Bostain, 
11 Vet. App. 127; Routen,   10 Vet. App. at 186.  

While the veteran has asserted that his hypertension is 
attributable to service, for reasons expressed above, neither 
he nor his representative (in any argument advanced on the 
veteran's behalf) is competent to provide a probative opinion 
on a medical question of diagnosis or etiology.  See Bostain, 
11 Vet. App. 127; Routen,   10 Vet. App. at 186.  

In reaching the decision to deny the claim for service 
connection for hypertension, the Board also has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as no competent, probative evidence supports the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 53-56.



D.  Other cardiovascular disability, diagnosed as deep vein 
thrombosis

The veteran asserts that the diagnosis of deep vein 
thrombosis is related to service.  He has not stated 
specifically why he believes deep vein thrombosis is related 
to service.

There is no separation examination report from the veteran's 
service.  A November 1973 report of medical examination shows 
that clinical evaluation of the vascular system was normal.  
In a report of medical history completed by the veteran in 
March 1974 does not show any past or current treatment for 
deep vein thrombosis.  The private medical records submitted 
by the veteran show that the veteran was diagnosed with deep 
vein thrombosis in 1998 and placed on Coumadin.  Thus, deep 
vein thrombosis was first shown almost 30 years after 
discharge from service, a fact that weighs against the claim.  
See Maxson, supra.  Furthermore, there is no competent 
evidence or opinion to even suggest a medical relationship 
between the diagnosis of deep vein thrombosis and service.  

While the veteran has asserted that his deep vein thrombosis 
is attributable to service, for reasons expressed above, 
neither he nor his representative (in any argument advanced 
on the veteran's behalf) is competent to provide a probative 
opinion on a medical question of diagnosis or etiology.  See 
Bostain, 11 Vet. App. 127; Routen,   10 Vet. App. at 186.  

In reaching the decision to deny the claim for service 
connection other cardiovascular disbility, diagnosed as deep 
vein thrombosis, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for aortic aneurysm, to include as due to 
herbicide (Agent Orange)exposure, is denied.

Service connection for anemia is denied.

Service connection for hypertension is denied.

Service connection for cardiovascular disability, diagnosed 
as deep vein thrombosis, is denied.



________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


